951 F.2d 364
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ali Reza Naimi MOHASES, Defendant-Appellant.
No. 90-55515.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1991.*Decided Dec. 20, 1991.

1
Before SCHROEDER and KOZINSKI, Circuit Judges, and McKIBBEN,** District Judge.


2
MEMORANDUM***


3
Mohases alleges on appeal, as he did below, that the crime for which he was charged and convicted was a "non-crime."   Mohases was properly indicted for conspiring to violate the currency reporting regulations, and was found guilty thereof;  individuals are subject to such liability as aiders and abettors of financial institutions and their representatives.   United States v. Hayes, 827 F2d 469, 472-73 (9th Cir 1987).   The district court therefore properly denied Mohases's section 2255 claim.   Because the claim was meritless on its face, the district court was not required to hold hearings or make findings, or to state the reasons for the summary dismissal.   See Rule 4(b) of the Rules Governing Proceedings in the United States District Courts Under Section 2255 of Title 28, United States Code.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Howard D. McKibben, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3